UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                ORDER

     Upon consideration of the issues raised on June 25, 2009, by

Petitioners Mohammad Ali Abdullah Bawazir and Zahir Omar Khamis Bin

Hamdoun   during   a   closed   portion    of    the   Merits   Hearing,

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that Petitioner Bawazir’s and Petitioner Hamdoun’s

cases are stayed until October 1, 2009.         Accordingly, the Merits

Hearing for these two Petitioners is continued indefinitely; and it

is further

     ORDERED, that during the stay, the Government is not required

to produce medical records for Petitioner Bawazir.        Parties shall

file a Joint Praecipe with the Court by July 15, 2009, detailing

the procedures under which Petitioner Bawazir’s counsel will be

kept aware of his medical status.       The Government is required to

produce medical records for Petitioner Hamdoun on the 15th of each

month for the duration of the stay; and it is further
     ORDERED, that a Status Conference will be held on October 6,

2009, at 2:00 p.m.



                                       /s/
June 25, 2009                         Gladys Kessler
                                      United States District Judge


Copies to:   Attorneys of Record via ECF




                                -2-